Citation Nr: 0308723	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  01-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision in which 
the RO continued the denial of the veteran's claim of service 
connection for asthma, on the basis that new and material 
evidence had not been submitted to reopen that claim.  The 
veteran filed a notice of disagreement in August 2001 and a 
statement of the case (SOC) was issued in November 2001.  The 
veteran submitted a substantive appeal in November 2001.

In January 2003, the Board requested additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  Consequently, in 
April 2003, the Board received additional, pertinent 
evidence, and notified the veteran and his representative of 
the receipt of such evidence.

REMAND

The veteran contends that his asthma was directly caused by 
his military service, and he wishes to reopen his previously 
denied claim for service connection for that condition.  The 
RO last reviewed the issue on appeal in January 2002, at 
which time a supplemental SOC (SSOC) was issued.  As noted 
above, in January 2003, the Board determined that further 
evidentiary development was warranted, and undertook such 
development pursuant to 38 C.F.R. § 19.9.  Pursuant to that 
development, additional evidence has been added to the claims 
file, including medical records from the VA Medical Center 
(VAMC) in Togus, Maine.  

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, has recently been held 
to be invalid.  Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  In view of the above-cited decision, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the matter on appeal must be returned to the RO 
for consideration of the claim in light of all additional 
evidence added to the record since the January 2002 SSOC.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must provide 
full reasons and bases for its 
determinations.

2.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




